 

EXHIBIT 10.1

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made and entered
into as of the 21 day of October, 2010 by and between (i) FRISCH’S RESTAURANTS,
INC., an Ohio corporation (the “Borrower” ), and (ii) U.S. BANK NATIONAL
ASSOCIATION, a national banking association formerly known as Firstar Bank, N.A.
and Star Bank, National Association, and its successors and assigns (the
“Bank”), and amends and restates (a) the Second Amended and Restated Loan
Agreement [Golden Corral] made and entered into as of October 21, 2009 by and
between the Borrower and the Bank, as amended and (b) the Third Amended and
Restated Loan Agreement [Revolving and Bullet Loans] made and entered into as of
October 21, 2009 by and between the Borrower and the Bank, as amended
(collectively the “Prior Loan Agreements”).

1. Representations and Warranties. To induce the Bank to enter into this
Agreement and to agree to make and/or to continue the Loans described in
Section 4 hereof, the Borrower makes the following representations and
warranties:

(a) Existence. The Borrower is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Ohio, and each
Subsidiary (as hereinafter defined) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. The
Borrower and each Subsidiary is duly qualified as a foreign corporation and in
good standing under the laws of each jurisdiction in which the failure to be so
qualified by the Borrower or the Subsidiary would have a material adverse effect
on its business, prospects or financial condition. “Subsidiary” for purposes
hereof means any corporation or other entity, the majority of the voting stock
of which is owned, directly or indirectly, beneficially or of record, by the
Borrower or any Subsidiary, or which is otherwise controlled, directly or
indirectly, by the Borrower or any Subsidiary.

(b) Authority. The Borrower and each Subsidiary has full power and authority to
own its properties and to conduct its business as such business is now being
conducted, and the Borrower has full power and authority to execute, deliver and
perform under this Agreement, the Notes (as hereinafter described) and all other
documents and instruments executed in connection with or otherwise relating to
this Agreement or the Loans (as hereinafter defined) (collectively, the “Loan
Documents”).

(c) Borrowing Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents: (i) have been duly
authorized by all requisite corporate action; (ii) do not and will not violate
(A) any provision of any law, statute, rule or regulation, (B) any order,
judgment or decree of any court, arbitrator or other agency of government,
(C) the Articles of Incorporation or Code of Regulations or other organizational
or governing documents of the Borrower, or (D) any provision of any agreement
(including, without limitation, any agreement with stockholders) to which the
Borrower or any Subsidiary is a party or subject, or by which it or any of its
properties or assets are bound; (iii) do not and will not result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any of the properties or assets of the Borrower or any Subsidiary; and (iv) do
not and will not require any consent, approval or other action by or any notice
to or filing



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

with any court or administrative or governmental body. This Agreement and the
other Loan Documents have been duly executed and delivered on behalf of the
Borrower and constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

(d) Financial Information and Reports. Exhibit A to this Agreement is a complete
list of the financial statements and projected financial statements furnished by
the Borrower to the Bank in connection with the borrowings to be made hereunder.
Each such historical financial statement fairly presents in accordance with
generally accepted accounting principles the financial condition of the Borrower
and its Subsidiaries and the results of their operations as of the date (or with
respect to the period) noted in such financial statements. Other than any
liability incident to any actions described in Exhibit B to this Agreement,
neither the Borrower nor any Subsidiary has any material contingent liabilities
required to be disclosed under generally accepted accounting principles which
are not provided for or disclosed in such financial statements. Each such
statement (including any related schedule and/or notes) is true, correct and
complete in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments) and has been prepared in
accordance with generally accepted accounting principles consistently followed
throughout the periods involved. No such statement omits to state a material
fact necessary to make such statement not misleading in light of the
circumstances under which it was made. There has been no material adverse change
in the business, operations or condition (financial or otherwise) of the
Borrower or any Subsidiary since the date of such financial statements.

(e) Indebtedness. Neither the Borrower nor any Subsidiary has any Indebtedness
(as hereinafter defined) other than Permitted Indebtedness (as hereinafter
defined), or has guaranteed the obligations of any other person (except by
endorsement of negotiable instruments payable on sight for deposit or collection
or similar banking transactions in the usual course of business), and to the
best of the Borrower’s knowledge after diligent investigation, there exists no
default under the provisions of any instrument evidencing any Indebtedness of
the Borrower or any Subsidiary or of any agreement relating thereto.
“Indebtedness” as used herein means all indebtedness for borrowed money which in
accordance with generally accepted accounting principles would be considered as
a liability, all rental obligations under leases required to be capitalized
under generally accepted accounting principles (“Capital Leases”), all
guarantees and other contingent obligations in respect of, or obligations to
purchase or otherwise acquire, Indebtedness of others, and Indebtedness of
others secured by any lien on property owned by the Borrower or any Subsidiary,
whether or not the Borrower or such Subsidiary has assumed such Indebtedness.

(f) Actions. There is no action, suit, investigation or proceeding pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any Subsidiary before any court, arbitrator or administrative or governmental
agency except for those described in Exhibit B to this Agreement, none of which
might result in any material adverse change in the business, operations or
condition (financial or otherwise) of the Borrower or any Subsidiary, nor, to
the best of the Borrower’s knowledge after diligent investigation, is there any
basis for any such action which might result in such a material adverse change.

 

- 2 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(g) Title to Property. The Borrower and each Subsidiary has good and marketable
title to its real properties (other than properties which it leases as lessee)
and good title to all of its other properties and assets, including the
properties and assets reflected in the most recent balance sheet described in
Exhibit A hereto (other than properties and assets disposed of in the ordinary
course of business since the date thereof), free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof (each, a
“Lien”), other than the following (each, a “Permitted Lien”): (i) Liens
described on Exhibit C hereto, (ii) leases required under generally accepted
accounting principles to be capitalized on the Borrower’s or such Subsidiary’s
books (“Capitalized Leases”) so long as there is no violation of any of the
Financial Covenants set forth on Exhibit D hereto, and (iii) Liens in favor of
the Bank. The Borrower and each Subsidiary is in undisturbed possession under
all leases necessary in any material respect for the operation of its business,
and no such leases contain any unusual or burdensome provisions which might
materially affect or impair the Borrower’s or the Subsidiary’s operations
thereunder. All such leases are valid and in full force and effect.

(h) Employee Benefit Plans. To the best of the Borrower’s knowledge after
diligent investigation, no “reportable event” or “prohibited transaction,” as
defined by the Employee Retirement Income Security Act of 1974 (“ERISA”) has
occurred or is continuing, as to any plan of the Borrower or any of its
affiliates which poses a threat of taxes or penalties against or termination of
such plans (or trusts related thereto). Neither the Borrower nor any of its
affiliates has violated in any material respect the requirements of any
“qualified pension benefit plan,” as defined by ERISA and the Internal Revenue
Code of 1986, or done anything to create any material liability under the
Multi-Employee Pension Plan Amendment Act. Neither the Borrower nor any of its
affiliates has incurred any material liability to the Pension Benefit Guarantee
Corporation (the “PBGC”) in connection with such plans, including, but not
limited to, any “funding deficiency” (as defined by ERISA).

(i) Purpose of Loans. Proceeds of the Revolving Loan shall be used to fund
temporary working capital needs and general corporate purposes. The Construction
Loans shall be used only for the purpose of financing the construction and
opening and/or the refurbishing of Golden Corral Restaurants and Big Boy
Restaurants (collectively, the “Restaurants”). The Stock Repurchase Loans shall
be used only for the purpose of financing the repurchase of Borrower’s shares of
stock from its shareholders. The 2009 Term Loan refinanced certain borrowings
that were outstanding under the Revolving Loan in 2009. The Revolving Loan,
Construction Loans, Stock Repurchase Loans and the 2009 Term Loan are
collectively referred to herein as the “Loans”. None of the Loans are nor shall
be secured, directly or indirectly, by any stock for the purpose of purchasing
or carrying any margin stock or for any purpose which would violate either
Regulation U, 12 C.F.R. Part 221, or Regulation X, 12 C.F.R. Part 224,
promulgated by the Board of Governors of the Federal Reserve System.

(j) Compliance. The Borrower and each Subsidiary is in compliance in all
material respects with all laws, statutes, ordinances, rules, regulations and
orders of any governmental entity (including, but not by way of limitation, any
such laws, statutes, ordinances, rules, regulations and orders related to
ecology, human health and the environment) applicable to it.

 

- 3 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(k) Adverse Contracts and Conditions. Neither the Borrower nor any Subsidiary is
a party to any contract or agreement, or subject to any charge, restriction,
judgment, decree or order, materially and adversely affecting its business,
property, assets, operations or condition, financial or otherwise, nor a party
to any labor dispute. There are no restrictions applicable to any Subsidiary
which might limit its ability to pay dividends or make loans to the Borrower.

(l) Taxes. The Borrower and each Subsidiary has filed all federal, state and
local tax returns and other reports which it is required by law to file, has
paid all taxes, assessments and other similar charges that are due and payable,
other than taxes, if any, being contested by the Borrower or a Subsidiary in
good faith and as to which adequate reserves have been established in accordance
with generally accepted accounting principles, and has withheld all employee and
similar taxes which it is required by law to withhold. Federal income tax
returns of the Borrower and each Subsidiary have been examined by the taxing
authorities or closed by applicable statutes and satisfied for all fiscal years
prior to and including the Borrower’s 2006 fiscal year end. Federal income tax
returns of the Borrower and its Subsidiaries for the Borrower’s 2007 fiscal year
end and all years thereafter may still be examined by the taxing authorities.

2. Borrower’s Covenants. The Borrower agrees that, from the date of this
Agreement and until the Loans are paid in full and all obligations under this
Agreement are fully performed, and the commitment of the Bank to make Loans
hereunder has terminated:

(a) Financial Covenants. The Borrower shall comply with each of the financial
covenants set forth in Exhibit D to this Agreement (collectively, the “Financial
Covenants”).

(b) Financial Statements; Periodic Reports. The Borrower shall furnish to the
Bank: (i) as soon as practicable and in any event within ninety (90) days after
the last day of each fiscal year of the Borrower, a copy of the annual audit
report of the Borrower, prepared in accordance with generally accepted
accounting principles applied on a basis consistent with that of the preceding
fiscal year, and consisting of a consolidated balance sheet as at the end of
such fiscal year and consolidated statements of earnings, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries for such fiscal year,
setting forth in each case in comparative consolidated form corresponding
consolidated figures from the preceding annual audit, certified by a
nationally-recognized firm of independent certified public accountants, whose
certificate shall be in scope and substance reasonably satisfactory to the Bank
and shall include, without limitation, a certification that in auditing the
Borrower, such accountant has obtained no knowledge of an Event of Default (as
hereinafter defined) hereunder, or if any Event of Default exists, specifying
the nature and period of existence thereof, and accompanied by such accountant’s
management letter with respect thereto; (ii) as soon as practicable and in any
event within forty-five (45) days after the last day of each of the Borrower’s
first three fiscal quarters, a copy of the Borrower’s unaudited financial
statements, prepared in accordance with generally accepted accounting principles
applied on a basis consistent with that of the preceding fiscal quarter, and
consisting of a consolidated balance sheet as at the end of such fiscal quarter
and consolidated statements of earnings, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for the period from the beginning of the
then-current fiscal year through the end of

 

- 4 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

such fiscal quarter, setting forth in each case in comparative form figures for
the corresponding period in the preceding fiscal year, and certified by an
authorized financial officer of the Borrower, subject to changes resulting from
year-end adjustments; (iii) promptly upon transmission thereof, copies of all
such financial statements, proxy statements, notices and reports as the Borrower
shall send to its stockholders and copies of all registration statements
(without exhibits) and all regulatory and periodic reports which the Borrower
files with the Securities and Exchange Commission (the “SEC”) or any
governmental body or agency succeeding to the functions of the SEC; (iv) as soon
as practicable and in any event within ten (10) days of last day of each of the
Borrower’s fiscal months, a report providing the number of shares of common
stock of the Borrower repurchased by the Borrower during the immediately
preceding month and the repurchase price(s) paid for the same; and (v) with
reasonable promptness, such other financial data in such form as the Bank may
reasonably request, provided that the Bank shall keep such data confidential to
the extent required by applicable securities laws.

Together with each delivery of financial statements required under clauses
(i) and (ii) above, the Borrower shall deliver a certificate of its Chief
Financial Officer (A) setting forth a comparison between actual calculated
results and covenanted results for each of the Financial Covenants set forth on
Exhibit D hereto and (B) stating that, to the best of such Chief Financial
Officer’s knowledge after diligent investigation, no Event of Default hereunder
then exists, or if such an Event of Default hereunder does then exist,
specifying the nature thereof, the period of existence thereof, and the action
the Borrower proposes to take with respect thereto. The Borrower further agrees
that promptly upon the President or Chief Financial Officer of the Borrower
obtaining knowledge of an event that constitutes an Event of Default hereunder,
the Borrower shall deliver to the Bank a certificate specifying the nature
thereof, the period of existence thereof, and the action the Borrower proposes
to take with respect thereto. The Bank is authorized to deliver a copy of any
financial statement or other communication or document delivered to it pursuant
to this Section 2(b) to any regulatory body having jurisdiction over it if such
delivery is required by such regulatory body. The Borrower and each Subsidiary
shall permit the Bank and its agents and representatives, at the expense of the
Bank, to inspect its real and personal property, including without limitation
any and all of the Restaurants, and to verify accounts and inspect and make
copies of or extracts from its books, records and files, and to discuss its
affairs, finances and accounts with its principal officers, all at such
reasonable times and as often as the Bank may reasonably request.

In addition to the foregoing, the Borrower shall furnish to the Bank, as soon as
practicable and in any event within forty-five (45) days after the last day of
each of the Borrower’s four (4) fiscal quarters, key operating statistics (in
form and detail reasonably satisfactory to the Bank and including, without
limitation, key sales, earnings, and EBITDA information) for each of the
Borrower’s Golden Corral Restaurants.

(c) Insurance. The Borrower shall, and shall cause each Subsidiary to, maintain
with responsible carriers All Risk coverage for the full replacement value of
all of its real and personal property, except that the Borrower and each
Subsidiary may self-insure risks to its real and personal property in an amount
not to exceed Five Hundred Thousand Dollars ($500,000), and maintain with
responsible carriers general public liability insurance coverage including
Excess liability coverage in an amount not less than Twenty-Five Million Dollars

 

- 5 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

($25,000,000), except that the Borrower and each Subsidiary may self-insure
general public liability risks in an amount not to exceed Five Hundred Thousand
Dollars ($500,000) per occurrence during the term of this Agreement. The
Borrower shall deliver to the Bank, together with delivery of the financial
statements required under Section 2(b)(i) above, a certificate specifying the
details of all such insurance in effect. The Borrower shall cause the Bank to be
named as lender loss payee and/or additional insured, as applicable, on its
policies of insurance.

(d) Taxes. The Borrower shall, and shall cause each Subsidiary to, file all
federal, state and local tax returns and other reports it is required by law to
file, and shall pay when due all taxes, assessments and other liabilities,
except that the Borrower and any Subsidiary shall not be obligated to pay any
taxes or assessments which it is contesting in good faith, provided that
adequate reserves therefor are established in accordance with generally accepted
accounting principles, that such contests will not materially adversely affect
the Borrower’s or any Subsidiary’s operations or financial condition, and that
such taxes and assessments are promptly paid when the dispute is finally
determined.

(e) Existence and Status. The Borrower shall, and shall cause each Subsidiary
to, maintain its existence in good standing under the laws of each jurisdiction
described in Section 1(a) of this Agreement, provided that the Borrower or any
Subsidiary may change its jurisdiction of incorporation if it shall remain in
good standing under the laws thereof.

(f) Maintenance of Property. The Borrower shall, and shall cause each Subsidiary
to, maintain to the extent consistent with good business practices all of its
real and personal property in good condition and repair, not commit or permit
any waste thereof, and not, except in the ordinary course of business, remove or
permit the removal of any improvement, accession or fixture therefrom that may
in any way materially impair the value of said property.

(g) Environmental Matters. The Borrower represents, warrants and covenants with
the Bank that: (i) neither the Borrower nor any of its Subsidiaries nor, to the
best of the Borrower’s knowledge, after due investigation, any other person or
entity, has used or permitted any Hazardous Substances (as hereinafter defined)
to be placed, held, stored or disposed of on any property owned or operated by
the Borrower or any of its Subsidiaries (the “Designated Properties”), in
violation of any Environmental Laws (as hereinafter defined); (ii) none of the
Designated Properties now contains any Hazardous Substance in violation of any
Environmental Laws; (iii) there have been no complaints, citations, claims,
notices, information requests, orders (including but not limited to clean-up
orders) or directives on environmental grounds made or delivered to, pending or
served on, or anticipated by the Borrower or any of its Subsidiaries, or of
which the Borrower, after due investigation, including consideration of the
previous uses of the Designated Properties and meeting the standard under 42
U.S.C. Section 9601(35)(B)(1986), is aware or should be aware (A) issued by a
governmental department or agency having jurisdiction over any of the Designated
Properties, or (B) issued or claimed by any persons, agencies or organizations
or affecting any of the Designated Properties; and (iv) neither the Borrower nor
any of its Subsidiaries, so long as any of the Indebtedness under this Agreement
remains unpaid, shall allow any Hazardous Substances to be placed, held, stored
or disposed on any of the Designated Properties or incorporated into any
improvements on any of the Designated Properties in violation of any
Environmental Laws. The term “Hazardous Substance” shall mean any solid,
hazardous, toxic or dangerous waste, substance or material

 

- 6 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

defined as such in or for the purpose of the Comprehensive Environmental
Response, Compensation and Liability Act, any so-called “Superfund” or
“Super-Lien” law, or any other federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree relating to, or imposing liability or
standards of conduct concerning, any Hazardous Substance (the “Environmental
Laws”, as now or at any time hereafter in effect).

The Borrower agrees to indemnify and hold the Bank harmless from and against any
and all losses, liabilities, damages, injuries, costs, expenses and claims of
any and every kind whatsoever, paid, incurred or suffered by, or asserted
against the Bank for, with respect to, or as a direct or indirect result of, any
of the following: (i) the presence on or under or the escape, seepage, leakage,
spillage, discharge, emission, discharging or release from any of the Designated
Properties of any Hazardous Substance (including, without limitation, any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any of the Environmental Laws); or (ii) any liens against any of
the Designated Properties or any interest or estate in any of the Designated
Properties, created, permitted or imposed by the Environmental Laws, or any
actual or asserted liability of or obligations of the Borrower or any of its
Subsidiaries under the Environmental Laws.

The Borrower shall immediately notify the Bank should the Borrower become aware
of any Hazardous Substance on any of the Designated Properties in violation of
any Environmental Laws or any claim that any of the Designated Properties may be
contaminated by any Hazardous Substance in violation of any Environmental Laws.
The Borrower shall, at its own cost and expense, be responsible for the cleanup
of any Hazardous Substance caused, or knowingly permitted, by the Borrower or
any of its Subsidiaries to be on any of the Designated Properties which is in
violation of any Environmental Laws including any removal, containment and
remedial actions in accordance with all applicable Environmental Laws. The
Borrower’s obligations hereunder shall not be subject to any limitation of
liability provided herein or in any of the other Loan Documents and the Borrower
acknowledges that its obligations hereunder are not conditional and shall
continue in effect so long as a valid claim may lawfully be asserted against the
Bank or for so long as this Agreement, any of the other Loan Documents or any
renewal, amendment, extension or modification thereto remain in effect,
whichever extends for a greater period of time.

(h) Notice. The Borrower shall notify the Bank in writing, promptly upon the
Borrower’s learning thereof, of: (i) any litigation, suit or administrative
proceeding which may materially affect the operations, financial condition or
business of the Borrower or any Subsidiary, whether or not the claim is
considered by the Borrower to be covered by insurance, unless the applicable
insurer has agreed to defend any such claim and cover the liability therefor;
(ii) the occurrence of any material event described in Section 4043 of ERISA or
any anticipated termination, partial termination or merger of a “Plan” (as
defined in ERISA) or a transfer of the assets of a Plan; (iii) any labor dispute
to which the Borrower or any Subsidiary may become a party; (iv) any default by
the Borrower or any Subsidiary under any note, indenture, loan agreement,
mortgage, lease or other similar agreement to which the Borrower or any
Subsidiary is a party or by which the Borrower or any Subsidiary or its assets
are bound; and (v) any default by any obligor under any material note or other
evidence of debt payable to the Borrower or any Subsidiary.

 

- 7 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(i) Liens. The Borrower shall not, and shall not permit any Subsidiary to,
create, assume or permit to exist any Lien with respect to any of its assets,
whether now owned or hereafter acquired, except Permitted Liens. Furthermore,
the Borrower shall not, and shall not permit any Subsidiary to, enter into any
agreement with any other person or entity pursuant to which the Borrower or any
Subsidiary agrees not to create, assume or permit to exist any Lien with respect
to any of its assets, whether now owned or hereafter acquired.

(j) Indebtedness. The Borrower shall not, and shall not permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except the
following (each, “Permitted Indebtedness”): (i) Indebtedness incurred under this
Agreement and other Indebtedness to the Bank; (ii) outstanding Indebtedness
reflected in the historical financial statements listed in Exhibit A attached
hereto (but not any refinancing or refunding of such Indebtedness);
(iii) Indebtedness described in Exhibit E attached hereto; and (iv) Indebtedness
incurred in connection with Capitalized Leases so long as there is no violation
of any of the Financial Covenants set forth on Exhibit D hereto.

(k) Loans; Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make or permit to remain outstanding any loan or advance to, or
own or acquire any stock, obligations or securities of, or any other interest
in, or make any capital contribution to, any person or entity, except that the
Borrower or any Subsidiary may: (i) make or permit to remain outstanding loans
or advances to any Subsidiary or the Borrower; (ii) own or acquire stock,
obligations or securities of a Subsidiary or of a corporation which immediately
after such acquisition will be a Subsidiary; (iii) own or acquire prime
commercial paper and certificates of deposit in United States commercial banks
having capital resources in excess of Fifty Million Dollars ($50,000,000), in
each case due within one (1) year from the date of purchase and payable in
United States Dollars, obligations of the United States Government or any agency
thereof, and obligations guaranteed by the United States Government, and
repurchase agreements with such banks for terms of less than (1) one year in
respect of the foregoing certificates and obligations; (iv) make travel advances
in the ordinary course of business to officers and employees or other advances
in the ordinary course of business to officers and employees (excluding advances
to employees for relocation purposes) not to exceed One Hundred Twenty-Five
Thousand Dollars ($125,000) in the aggregate at any time outstanding for the
Borrower and all Subsidiaries; (v) make advances to employees for relocation
purposes not to exceed One Hundred Fifty Thousand Dollars ($150,000) in the
aggregate at any time outstanding for the Borrower and all Subsidiaries;
(vi) own or acquire money-market preferred stock in an amount not to exceed
Seven Hundred Fifty Thousand Dollars ($750,000); (vii) make or permit to remain
outstanding loans or advances to, or own or acquire stock, obligations or
securities of, any other person or entity, provided that the aggregate principal
amount of such loans and advances (excluding loans which are fully secured by
real estate consisting of former restaurant locations), plus the aggregate
amount of the investment (at original cost) in such stock, obligations and
securities, shall not exceed Five Hundred Thousand Dollars ($500,000) at any
time outstanding for the Borrower and all Subsidiaries; and (viii) make
investments in the Borrower’s non-qualified executive savings plan.

(l) Merger and Sale of Assets. Without the prior written consent of the Bank,
the Borrower shall not, and shall not permit any Subsidiary to, merge or
consolidate with any other corporation, or sell, lease or transfer or otherwise
dispose of any of its assets, including,

 

- 8 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

without limitation, the stock of any Subsidiary, or sell with recourse or
discount or otherwise sell for less than the face value thereof any of its notes
or accounts receivable, except that without the prior written consent of the
Bank: (i) any Subsidiary may merge or consolidate with the Borrower (provided
that the Borrower shall be the continuing or surviving corporation) or with any
one or more other Subsidiaries; (ii) any Subsidiary may sell, lease, transfer or
otherwise dispose of any of its assets to the Borrower or another Subsidiary;
(iii) the Borrower or any Subsidiary may otherwise sell, lease, transfer or
otherwise dispose of any of its assets having a book value of less than One
Hundred Thousand Dollars ($100,000) provided that the aggregate book value of
all such assets so sold, leased, transferred or otherwise disposed of by the
Borrower and its Subsidiaries during any fiscal year shall not exceed Five
Hundred Thousand Dollars ($500,000); and (iv) the Borrower or any Subsidiary may
sell, lease, transfer or otherwise dispose of property (as hereinafter defined)
and equipment in connection with remodelings and equipment replacements in the
ordinary course of business. For purposes of this Section 2(l), “property” shall
mean those components of the real estate (such as walls, electrical and
plumbing) which are removed during a remodeling.

(m) Maximum Annual Lease Expense. The Borrower’s operating lease expense shall
not exceed Nine Million Five Hundred Thousand Dollars ($9,500,000) for any
immediately preceding 12 month period.

(n) Restrictions on Transactions With Stockholders and Other Affiliates. Except
as otherwise expressly permitted under this Agreement, the Borrower shall not,
and shall not permit any Subsidiary to, enter into or be a party to any
transaction reportable under Item 404(a) of Regulation S-K of the SEC, except in
the ordinary course of business, pursuant to the reasonable requirements of its
business, and upon fair and reasonable terms which are fully disclosed to the
Bank and are no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary could obtain in a comparable arm’s length
transaction with an unrelated third party.

(o) Books and Records. The Borrower shall, and shall cause each Subsidiary to,
keep and maintain complete books of accounts, records and files with respect to
its business in accordance with generally accepted accounting principles
consistently applied in accordance with past practices and shall accurately and
completely record all transactions therein.

(p) Business Activities. The Borrower shall, and shall cause each Subsidiary to,
continue to engage in the types of business activities in which it is currently
engaged or other activities involving food service and wholesaling food and
related products, and shall not, and shall not permit any Subsidiary to, be
engaged in any business activities other than the types in which it is currently
engaged or other activities involving food service and wholesaling food and
related products.

(q) Compliance with Law. The Borrower shall, and shall cause each Subsidiary to,
comply at all times with all laws, statutes, ordinances, rules, regulations and
orders of any governmental entity (including, but not by way of limitation, such
laws, statutes, ordinances, rules, regulations and orders relating to ecology,
human health and the environment) having jurisdiction over it or any part of its
assets, where such failure to comply would have a material adverse effect on the
Borrower’s or any Subsidiary’s operations or financial condition

 

- 9 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

or the ability of the Borrower to perform its obligations hereunder. The
Borrower and each Subsidiary shall obtain and maintain all permits, licenses,
approvals and other similar documents required by any such laws, statutes,
ordinances, rules, regulations or orders.

(r) Deposit Accounts. The Borrower will maintain its primary deposit accounts at
the Bank so long as any obligations to the Bank, whether under the Loans or
otherwise, remain outstanding.

(s) Acquisitions. The Borrower shall not acquire equity (except for repurchases
of Borrower’s stock from Borrower’s shareholders) or assets (except for the
acquisition of land and equipment in the ordinary course of business) of any one
or more entities or persons during any fiscal year that exceeds One Million
Dollars ($1,000,000) in the aggregate.

(t) Waiver. Any variance from the covenants of the Borrower pursuant to this
Section 2 shall be permitted only with the prior written consent and/or waiver
of the Bank. Any such variance by consent and/or waiver shall relate solely to
the variance addressed in such consent and/or waiver, and shall not operate as
the Bank’s consent and/or waiver to any other variance of the same covenant or
other covenants, nor shall it preclude the exercise by the Bank of any power or
right under this Agreement, other than with respect to such variance.

3. Closing Conditions. The obligation of the Bank to make the Loans, or any
portion thereof, and the effectiveness of this Agreement are, at the Bank’s
option, subject to the satisfaction of each of the following conditions
precedent:

(a) Default. Before and after giving effect to the Loans, or any portion
thereof, no Event of Default or any event which, with the passage of time or the
giving of notice, might mature into an Event of Default, shall have occurred and
be continuing.

(b) Warranties. Before and after giving effect to the Loans or any portion
thereof, the representations and warranties in Section 1 hereof shall be true
and correct as though made on the date of such Loans or portion thereof.

(c) Certification. The Borrower shall have delivered to the Bank a certificate
of the President or Chief Financial Officer of the Borrower dated as of the date
hereof: (i) as to the matters set forth in Sections 3(a) and 3(b) above; (ii) to
the effect that the resolutions described in Section 3(d) below have not been
amended or rescinded and remain in full force and effect; (iii) as to the
incumbency of the individuals authorized to sign this Agreement, the Notes (as
hereinafter defined) and the other Loan Documents (with specimen signatures
attached); and (iv) to the effect that the Articles of Incorporation and Code of
Regulations of the Borrower are in full force and effect in the form delivered
to the Bank.

(d) Resolutions. The Borrower shall have delivered to the Bank copies of the
resolutions of the Borrower’s Board of Directors authorizing (i) the Borrower to
repurchase up to 500,000 shares of the common stock of Borrower and (ii) the
borrowings hereunder and the execution and delivery of this Agreement, the Notes
and other Loan Documents.

(e) Articles and Regulations. The Borrower shall have delivered to the Bank true
and correct copies of its Articles of Incorporation and Code of Regulations.

 

- 10 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(f) Notes. The Borrower shall have delivered each of (a) the Construction Period
Construction Note (as hereinafter defined), (b) the Revolving Note, and (c) the
Short-Term Stock Repurchase Note (as hereinafter defined), to the Bank with all
blanks appropriately completed and each of the Notes duly executed on behalf of
the Borrower. The Construction Notes, the Revolving Note, the Stock Repurchase
Notes, the 2009 Term Note, and any other note currently or hereafter issued by
the Borrower to the Bank, all as may be amended, restated, supplemented and/or
modified from time to time, are referred to herein as the “Notes”.

(g) Opinion. The Borrower shall have delivered to the Bank the opinion of
outside counsel acceptable to the Bank, dated the date of this Agreement, to the
effect that: (i) the Borrower is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Ohio; (ii) the Borrower
has full power and authority to execute and deliver this Agreement, the Notes
and the other Loan Documents and to perform its obligations thereunder;
(iii) the execution and delivery by the Borrower of this Agreement, the Notes
and the other Loan Documents, and the performance by the Borrower of its
obligations thereunder, have been duly authorized by all necessary corporate
action, and are not in conflict with any provision of law or of the Articles of
Incorporation or Code of Regulations of the Borrower, nor in conflict with any
agreement, order or decree binding upon the Borrower of which such counsel has
knowledge; and (iv) this Agreement, the Notes and the other Loan Documents are
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as the same may
be affected by bankruptcy, insolvency, moratorium or similar laws now or
hereafter in effect, or by legal or equitable principles relating to or limiting
creditors’ rights generally, or other rules of law or equity limiting the
availability of specific performance or injunctive relief.

(h) Commitment Fee. The Borrower shall have paid to the Bank in immediately
available funds a $10,000 commitment fee as well as all out-of-pocket costs and
expenses of the Bank and its employees (including, without limitation, costs and
expenses of legal counsel) incurred by the Bank in entering into this Agreement
and preparing the documentation in connection herewith.

(i) Continuing Reimbursement Agreement. The Borrower shall have delivered to the
Bank that certain Continuing Reimbursement Agreement for Letters of Credit dated
as of even date herewith by and between the Borrower and the Bank, as may be
amended, restated, supplemented, or modified from time to time (the “Continuing
Reimbursement Agreement”), and all related documents and instruments to the Bank
with all blanks appropriately completed and duly executed on behalf of the
Borrower.

4. Loans.

(a) Loans.

(i) Construction Loans. Subject to the terms and conditions of this Agreement,
and subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, the Bank agrees to make loans to the Borrower in an aggregate amount
not to exceed the lesser of (A) One Hundred Six Million Five Hundred Thousand
Dollars ($106,500,000) (the “Total Construction

 

- 11 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Loan Commitment Amount”) or (B) the amount necessary to construct and open the
Restaurants (collectively, the “Construction Loans”).

The Borrower shall provide the Bank notice of the Borrower’s desire to obtain
Construction Loan proceeds for the purpose of constructing and opening any
particular Restaurant, which notice shall state the amount of the Construction
Loan requested and the location of the particular Restaurant. The term “Business
Day” as used herein shall mean any day other than a Saturday, Sunday or holiday
on which banks in Cincinnati, Ohio are required or authorized by law to close.
The Construction Loans shall be effectuated by the Bank crediting an account
maintained by the Borrower at the Bank. No repayment or prepayment of the
Construction Loans shall be reason for any relending or additional lending of
proceeds of the Construction Loans to the Borrower, and no Construction Loan
proceeds shall be disbursed after April 15, 2012. The outstanding principal
balance of each Construction Loan which has not been converted into a
Construction Term Loan (as hereinafter defined) in accordance with the next
paragraph hereof (such Construction Loans which have not been so converted being
collectively referred to herein as “Construction Period Construction Loans”)
shall mature and be payable in full on April 15, 2012 (the “Construction Loan
Maturity Date”), unless the maturity thereof is accelerated as described herein.
As of October 21 2010, as a result of the prior draws by the Borrower under the
Construction Loans and prior conversions of Construction Period Construction
Loans to Construction Term Loans, of the maximum One Hundred Six Million Five
Hundred Thousand Dollars ($106,500,000) Construction Loan facility, (i) Ninety
One Million Five Hundred Thousand Dollars ($91,500,000) has been drawn by the
Borrower under the Construction Loans and already been converted to Construction
Term Loans or currently remains outstanding as Construction Period Construction
Loans and (ii) a maximum of Fifteen Million Dollars ($15,000,000) still remains
available to be drawn by the Borrower under the Construction Period Construction
Loans. The Construction Loans shall be evidenced by a Promissory Note in
substantially the form of Exhibit F attached hereto, as the same may be amended
and/or restated from time to time (the “Construction Period Construction Note”).
The Construction Period Construction Note shall replace the Ninth Amended and
Restated Promissory Note dated as of October 21, 2009 given by the Borrower to
the Bank (the “Prior Construction Note”), and amounts outstanding under the
Prior Construction Note shall not be deemed cancelled or satisfied, but shall be
evidenced by the Construction Period Construction Note instead of by the Prior
Construction Note.

Upon the substantial completion of construction of each Restaurant the
construction or opening of which has been financed with Construction Loan
proceeds, the Borrower shall promptly notify the Bank in writing of the date
thereof (each such date being referred to herein as a “Completion Date”). Within
six (6) months after the Completion Date of each such Restaurant, the Borrower
shall elect to convert the outstanding principal balance of all Construction
Loans obtained for the purpose of constructing or opening of such Restaurant to
a term loan with a maturity date that is not less than seven (7) years nor
greater than twelve (12) years after the Construction Loan Conversion Date (each
such Loan being referred to herein as a “Construction Term Loan”), by providing
ten (10) Business Days prior written notice to the Bank of (i) the date on which
the Borrower desires such conversion to be effective (the “Construction Loan
Conversion Date”), which date must be the first day of a calendar month and not
later than the date which is six (6) months after the Completion Date, (ii) the
maturity date elected by the Borrower for such Construction Term Loan (each, a
“Construction Term

 

- 12 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Loan Maturity Date”; which Construction Term Loan Maturity Date shall be no
later than the date which is twelve (12) years after the Construction Loan
Conversion Date, (iii) if the Borrower desires that such Construction Term Loan
bear interest at the Cost of Funds-Based Rate (as hereinafter defined), the
irrevocable commitment by the Borrower to accept and be bound by its election of
such Cost of Funds-Based Rate until the Construction Term Loan Maturity Date of
such Construction Term Loan or as otherwise expressly provided herein, and
(iv) if the Borrower desires that such Construction Term Loan be a LIBOR Rate
Loan (as hereinafter defined), its election of such LIBOR Rate Loan and election
of one of the 1, 2 or 3 month LIBOR rate as described in Section 4(b)(i).
Notwithstanding the foregoing, the Borrower shall have the option to extend the
Construction Term Loan Maturity Date of any Construction Term Loan having both a
Construction Loan Conversion Date after December 3, 2007 and an original
Construction Term Loan Maturity Date of less than twelve (12) years from the
Construction Loan Conversion Date once during the term thereof to a date not
later than twelve (12) years after the Construction Conversion Date, by
providing no less than thirty (30) days’ written notice to the Bank of its
intent to exercise such option.

Each Construction Term Loan which bears interest at the Cost of Funds-Based Rate
shall be evidenced by a Promissory Note in substantially the form of Exhibit G-1
attached hereto with all blanks appropriately completed and each Construction
Term Loan which does not bear interest at the Cost of Funds-Based Rate shall be
evidenced by a Promissory Note in substantially the form of Exhibit G-2 attached
hereto with all blanks appropriately completed (each, a “Construction Term
Note”; the Construction Term Notes and the Construction Period Construction Note
are sometimes collectively referred to herein as the “Construction Notes”).

(ii) Revolving Loan. Subject to the terms and conditions of this Agreement, and
subject to there being no Event of Default (or event which might, with the
giving of notice or the passage of time, mature into an Event of Default)
hereunder, the Bank agrees to lend and relend to the Borrower, upon request by
the Borrower made to the Bank in the manner described in Sections 4(b) and
(c) below, during the period from the date hereof to the earlier of
(A) April 15, 2012, or the termination date of any extension hereof agreed to by
the Borrower and the Bank as described below, or (B) the date of the occurrence
of an Event of Default, unless waived by the Bank (the earlier of such dates
being referred to herein as the “Revolver Commitment Termination Date”), a
principal sum of up to Five Million Dollars ($5,000,000) (the “Total Revolver
Commitment Amount”), as the Borrower may from time to time request for the
Borrower’s working capital needs (the “Revolving Loan”); provided, however, that
the Bank shall not be required to make, and the Borrower shall not be entitled
to receive, any Revolving Loan if, after giving effect thereto, the aggregate
outstanding principal balance of the Revolving Loan would exceed the Total
Revolver Commitment Amount.

Each Revolving Loan hereunder shall be in the amount of Five Hundred Thousand
Dollars ($500,000) or a multiple thereof. The Revolving Loan shall be evidenced
by a Nineteenth Amended and Restated Revolving Credit Promissory Note given by
the Borrower to the Bank in substantially the form of Exhibit H attached hereto,
as amended and/or restated from time to time (the “Revolving Note”). The
Revolving Note shall mature and be payable in full on April 15, 2012, unless
accelerated or extended as described herein. The Revolving Note shall replace
the Eighteenth Amended and Restated Revolving Credit Promissory Note dated as of
October 21, 2009 given by the Borrower to the Bank (the “Prior Note”), and
amounts

 

- 13 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

outstanding under the Prior Note shall not be deemed cancelled or satisfied, but
shall be evidenced by the Revolving Note instead of by the Prior Note. If the
outstanding principal balance of the Revolving Loan at any time exceeds the
Total Revolver Commitment Amount, the Borrower shall immediately, without notice
or demand, reduce the outstanding principal balance of the Revolving Loan such
that the Total Revolver Commitment Amount is not exceeded.

Upon request by the Borrower, the Bank may consider extensions of the Revolver
Commitment Termination Date, but is not hereby committing in any way thereto.
Upon any such extension, at the option of the Bank, the Borrower shall execute a
new promissory note substantially identical to the Revolving Note, except
reflecting the new Revolver Commitment Termination Date, which thereupon shall
be the Revolving Note hereunder.

Notwithstanding anything to the contrary herein, the Borrower covenants and
agrees to pay down the outstanding balance of the Revolving Loan and the
Revolving Note to Zero Dollars ($0) for not less than thirty (30) consecutive
days during each of the Borrower’s fiscal years, having commenced with the
Borrower’s fiscal year beginning on June 3, 2002.

(iii) 2009 Term Loan. As of October 21, 2009, the Bank agreed to make to the
Borrower, and the Borrower borrowed from the Bank, a term loan in the aggregate
amount of Four Million Dollars ($4,000,000) (the “2009 Term Loan”). As of the
date hereof, the remaining unpaid principal amount of the 2009 Term Loan is
Three Million Fifty Two Thousand Twenty Dollars and 66/100 ($3,052,020.66). The
maturity date of the 2009 Term Note is October 21, 2013, unless accelerated or
extended as described herein (the “2009 Term Loan Maturity Date”). The 2009 Term
Loan is evidenced by that certain Promissory Note in the original principal
amount of Four Million Dollars ($4,000,000) dated October 21, 2009 issued by the
Borrower to the Bank, as the same may be amended and/or restated from time to
time (the “2009 Term Note”). The 2009 Term Note is subject to the terms and
conditions of this Agreement.

(iv) Stock Repurchase Loan. Subject to the terms and conditions of this
Agreement, and subject to there being no Event of Default (or event which might,
with the giving of notice or the passage of time, mature into an Event of
Default) hereunder, the Bank agrees to make loans to the Borrower in an
aggregate amount not to exceed the lesser of (A) Ten Million Dollars
($10,000,000) (the “Stock Repurchase Loan Commitment Amount”) or (B) the
aggregate repurchase price of the aggregate number of shares of the Borrower’s
common stock to be to repurchased authorized by the board of directors of the
Borrower (collectively, the “Stock Repurchase Loans”).

For each request to the Bank to make a Stock Repurchase Loan, the Borrower shall
provide the Bank (A) written notice of the Borrower’s desire to obtain Stock
Repurchase Loan proceeds for the purpose of repurchasing shares of the
Borrower’s common stock, which notice shall state the amount of the Stock
Repurchase Loan requested, the number of shares of common stock of the Borrower
to be repurchased, and the repurchase price(s) per share of the common stock of
the Borrower and (B) if the Borrower repurchases (in the aggregate) more than
500,000 shares of its common stock, copies of resolutions of the Borrower’s
Board of Directors authorizing such repurchase of shares of the Borrower’s
common stock. The Stock Repurchase Loans shall be effectuated by the Bank
crediting an account maintained by the Borrower at the

 

- 14 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Bank. No repayment or prepayment of the Stock Repurchase Loans shall be reason
for any relending or additional lending of proceeds of the Stock Repurchase
Loans to the Borrower, and no Stock Repurchase Loan proceeds shall be disbursed
after April 15, 2012. The outstanding principal balance of each Stock Repurchase
Loan which has not been converted into a Stock Repurchase Term Loan (as
hereinafter defined) in accordance with the next paragraph hereof (such Stock
Repurchase Loans which have not been so converted being collectively referred to
herein as “Short-Term Stock Repurchase Loans”) shall mature and be payable in
full on April 15, 2012 (the “Stock Repurchase Loan Maturity Date”), unless the
maturity thereof is accelerated as described herein. The Short-Term Stock
Repurchase Loans shall be evidenced by a Promissory Note in substantially the
form of Exhibit I attached hereto, as the same may be amended and/or restated
from time to time (the “Short-Term Stock Repurchase Note”).

The outstanding principal balance of each Short-Term Stock Repurchase Loan shall
be converted to a term loan with a maturity date (each, a “Stock Repurchase Term
Loan Maturity Date” that is seven (7) years after the Stock Repurchase Loan
Conversion Date (each such Stock Repurchase Loan being referred to herein as a
“Stock Repurchase Term Loan”), by providing ten (10) Business Days prior written
notice to the Bank of (i) the date on which the Borrower desires such conversion
to be effective (the “Stock Repurchase Loan Conversion Date”), which date must
be the first day of a calendar month and not later than the date which is six
(6) months after the date of issuance of such Short-Term Stock Repurchase Loan,
(ii) if the Borrower desires that such Stock Repurchase Term Loan bear interest
at the Cost of Funds-Based Rate (as hereinafter defined), the irrevocable
commitment by the Borrower to accept and be bound by its election of such Cost
of Funds-Based Rate until the Stock Repurchase Term Loan Maturity Date of such
Stock Repurchase Term Loan or as otherwise expressly provided herein, and
(iv) if the Borrower desires that such Stock Repurchase Term Loan be a LIBOR
Rate Loan (as hereinafter defined), its election of such LIBOR Rate Loan and
election of one of the 1, 2 or 3 month LIBOR rate as described in
Section 4(b)(i).

Each Stock Repurchase Term Loan which bears interest at the Cost of Funds-Based
Rate shall be evidenced by a Promissory Note in substantially the form of
Exhibit G-1 attached hereto with all blanks appropriately completed and each
Stock Repurchase Term Loan which does not bear interest at the Cost of
Funds-Based Rate shall be evidenced by a Promissory Note in substantially the
form of Exhibit G-2 attached hereto with all blanks appropriately completed
(each, a “Stock Repurchase Term Note”; the Stock Repurchase Term Notes and the
Short-Term Stock Repurchase Note are sometimes collectively referred to herein
as the “Stock Repurchase Notes”).

(b) Interest.

(i) Construction Loan, Stock Repurchase Loan. Interest on each advance of the
Construction Loans and/or the Stock Repurchase Loans hereunder (prior to
conversion to a Construction Term Loan or a Stock Repurchase Term Loan as
applicable) shall accrue at an annual rate equal to the LIBOR Rate Margin (as
hereinafter defined) plus the 1, 2, or 3 month LIBOR rate quoted by the Bank
from Telerate Page 3750 or any successor thereto (which shall be the LIBOR rate
in effect two New York Banking Days prior to (A) commencement of the advance or
(B) the end of each Loan Period (as hereinafter defined)), adjusted for any
reserve

 

- 15 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

requirement and any subsequent costs arising from a change in government
regulation (a “LIBOR Rate Loan”).

The term “New York Banking Day” means any day (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York.

In the event the Borrower does not timely select an interest rate option at
least two New York Banking Days before the end of the Loan Period for a
Construction Loan and/or a Stock Repurchase Loan that is a LIBOR Rate Loan, the
funds advanced under such Construction Loan and/or Stock Repurchase Loan shall,
beginning on the first day of the new Loan Period, accrue interest at the 1
month LIBOR rate in effect two New York Banking Days prior to commencement such
Loan Period.

The term “Loan Period” means the period commencing on the advance date (or the
Conversion Date) of the applicable LIBOR Rate Loan and ending on the numerically
corresponding day 1, 2, or 3 months thereafter matching the interest rate term
selected by the Borrower; provided, however, (A) if any Loan Period would
otherwise end on a day which is not a New York Banking Day, then the Loan Period
shall end on the next succeeding New York Banking Day unless the next succeeding
New York Banking Day falls in another calendar month, in which case the Loan
Period shall end on the immediately preceding New York Banking Day; or (B) if
any Loan Period begins on the last New York Banking Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of the Loan Period), then the Loan Period shall end on the last
New York Banking Day of the calendar month at the end of such Loan Period.

No Construction Period Construction Loan may extend beyond the Construction Loan
Maturity Date. No Stock Repurchase Loan may extend beyond the Short-Term Stock
Repurchase Loan Maturity Date. In any event, if the Loan Period for a
Construction Period Construction Loan should happen to extend beyond the
Construction Loan Maturity Date, such Construction Period Construction Loans
must be prepaid at the Construction Loan Maturity Date. Likewise, if the Loan
Period for a Short-Term Stock Repurchase Loan should happen to extend beyond the
Short-Term Stock Repurchase Loan Maturity Date, such Short-Term Stock Repurchase
Loans must be prepaid at the Short-Term Stock Repurchase Loan Maturity Date.
Each Construction Loan and each Stock Repurchase Loan shall be in a minimum
principal amount of Five Hundred Thousand Dollars ($500,000) and in increments
of Five Hundred Thousand Dollars ($500,000) thereafter.

If a LIBOR Rate Loan is prepaid prior to the end of the Loan Period, as defined
above, for such loan, whether voluntarily or because prepayment is required due
to such loan’s maturing or accelerating upon default or otherwise, the Borrower
agrees to pay all of the Bank’s costs, expenses, and Interest Differential (as
determined by the Bank) incurred as a result of such prepayment. The term
“Interest Differential” shall mean that sum equal to the greater of zero or the
financial loss incurred by the Bank resulting from prepayment, calculated as the
difference between the amount of interest the Bank would have earned (from like
investments in the Money Markets as of the first day of the LIBOR Rate Loan) had
prepayment not occurred and the interest the Bank will actually earn (from like
investments in the Money Markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment. Because of the

 

- 16 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

short-term nature of the LIBOR Rate Loans, the Borrower agrees that the Interest
Differential shall not be discounted to its present value. Any prepayment of a
LIBOR Rate Loan shall be in an amount equal to the remaining entire principal
balance of such loan. The term “Money Markets” refers to one or more wholesaling
funding markets available to and selected by the Bank, including negotiable
certificates of deposit, commercial paper, Eurodollar deposits, bank notes,
federal funds, interest rate swaps, or others.

The “LIBOR Rate Margin” is currently one hundred fifty-five (155) basis points
and shall be subject to adjustment on each March 1 for application to the period
commencing on such date in accordance with the Borrower’s ratio of Senior Bank
Debt to Adjusted EBITDA for the period commencing on the first day of the
Borrower’s then-current fiscal year and ending on the last day of the second
quarter of such fiscal year and on each September 1 for application to the
period commencing on such date in accordance with the Borrower’s ratio of Senior
Bank Debt to Adjusted EBITDA for the period commencing on the first day of the
Borrower’s immediately preceding fiscal year and ending on the last day of such
fiscal year, as follows: if the Borrower’s ratio of Senior Bank Debt to Adjusted
EBITDA is 1.50 to 1.0 or greater, the LIBOR Rate Margin shall be one hundred
eighty (180) basis points; if the Borrower’s ratio of Senior Bank Debt to
Adjusted EBITDA is less than 1.50 to 1.0 but equal to or greater than 1.00 to
1.0, the LIBOR Rate Margin shall be one hundred fifty-five (155) basis points;
and if the Borrower’s ratio of Senior Bank Debt to Adjusted EBITDA is less than
1.00 to 1.0, the LIBOR Rate Margin shall be one hundred thirty-five (135) basis
points. Such adjustments shall be based upon the Borrower’s ratio of Senior Bank
Debt to Adjusted EBITDA as determined from the financial statements delivered to
the Bank pursuant to Section 2(b)(i) or (ii) hereof, as applicable. The
foregoing provisions are not intended to, and shall not be construed to,
authorize any violation by the Borrower of any Financial Covenant or constitute
a waiver thereof or any commitment by the Bank to waive any violation by the
Borrower of any Financial Covenant.

Upon conversion of a Construction Period Construction Loan to a Construction
Term Loan and/or the conversion of a Short-Term Stock Repurchase Loan to a Stock
Repurchase Term Loan (the Construction Term Loan and the Stock Repurchase Term
Loan each hereinafter referred to as a “Term Loan” and collectively referred to
as the “Term Loans” and the Construction Loan Conversion Date and the Stock
Repurchase Loan Conversion Date shall be each referred to as a “Conversion
Date”), the Borrower shall choose that interest on such Term Loan shall accrue
after such Term Loan’s Conversion Date as provided under either Option A or
Option B that follows (with Option B only being available as a choice to the
Borrower so long as no Event of Default or event which, with the passage of time
or the giving of notice, might mature into an Event of Default, shall have
occurred and be continuing): (A) under Option A (which shall be known as a
“Variable Rate Term Loan”), for which Borrower shall execute a Promissory Note
in substantially the form of Exhibit G-2 attached hereto, interest on such
Variable Rate Term Loan shall accrue after such Variable Rate Term Loan’s
Conversion Date as a LIBOR Rate Loan at the then applicable LIBOR Rate Margin
plus the 1, 2, or 3 month LIBOR rate quoted by the Bank from Telerate Page 3750
or any successor thereto (which shall be the LIBOR rate in effect two New York
Banking Days prior to (i) commencement of the Variable Rate Term Loan or
(ii) the end of each Loan Period, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation; or (B) under
Option B (which shall be known as a “Cost of Funds Rate Term Loan”), for which
Borrower shall execute a Promissory Note in substantially the form of Exhibit
G-1 attached hereto, interest on

 

- 17 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

such Cost of Funds Rate Term Loan shall accrue after such Cost of Funds Rate
Term Loan’s Conversion Date at a fixed rate per annum equal to one hundred fifty
(150) basis points plus the Bank’s Cost of Funds as of the Conversion Date (the
“Cost of Funds-Based Rate”).

With respect to any Variable Rate Term Loan, in the event the Borrower does not
timely select another interest rate option at least two New York Banking Days
before the end of the Loan Period for a LIBOR Rate Loan, the funds advanced
under the LIBOR Rate Loan shall, beginning on the first day of the new Loan
Period, accrue interest at the 1 month LIBOR rate in effect two New York Banking
Days prior to commencement of such Loan Period. No Variable Rate Term Loan may
extend beyond the Construction Term Loan Maturity Date or Stock Repurchase Term
Loan Maturity Date, as applicable, for such Variable Rate Term Loan. In any
event, if the Loan Period (as defined below) for a Variable Rate Term Loan
should happen to extend beyond the applicable maturity date for such Variable
Rate Term Loan, such Variable Rate Term Loan must be prepaid at its Construction
Term Loan Maturity Date or Stock Repurchase Term Loan Maturity Date, as
applicable. Each Variable Rate Term Loan shall be in a minimum principal amount
of Five Hundred Thousand Dollars ($500,000) and in increments of Five Hundred
Thousand Dollars ($500,000) thereafter.

With respect to any Cost of Funds Rate Term Loan, the term “Cost of Funds” means
the rate at which the Bank would be able to borrow funds of comparable amounts
in the Money Markets for a period equal to the remaining term of such Cost of
Funds Rate Term Loan, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, with such rate rounded
upward to the nearest one-eighth percent, and the term.

(ii) Revolving Loan. Interest on each advance of the Revolving Note hereunder
shall accrue at an annual rate equal to the LIBOR Rate Margin plus at the 1
month LIBOR rate quoted by the Bank from Telerate Page 3750 or any successor
their, which shall be that one-month LIBOR rate in effect to New York Banking
Days prior to the beginning of each calendar month, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset at the beginning of each succeeding month. If
the initial advance under this Note occurs other than on the first day of the
month, the initial 1 month LIBOR rate shall be that 1 month LIBOR rate in effect
two New York Banking Days prior to the date of the initial advance; such 1-month
LIBOR rate to be reset at the beginning of each succeeding month (the “Revolving
Note LIBOR Rate;” provided, however, the Borrower may elect at any time to the
convert a portion of the outstanding advances of the Revolving Note to a LIBOR
Rate Loan as set forth in Section 4(b)(i). In the event the Borrower does not
timely select an interest rate option at least two New York Banking Days before
the end of the Loan Period for outstanding advances of the Revolving Note that
are a LIBOR Rate Loan, such outstanding advances, shall, beginning on the first
day of the new Loan Period, accrue interest at the Revolving Note LIBOR Rate.

No Revolving Loan may extend beyond the Revolving Commitment Termination Date.
In any event, if the Loan Period for a Revolving Loan should happen to extend
beyond the Revolving Commitment Termination Date, such loan must be prepaid at
the Revolving Commitment Termination Date. Each Revolving Loan shall be in a
minimum principal amount of Five Hundred Thousand Dollars ($500,000) and in
increments of Five Hundred Thousand

 

- 18 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Dollars ($500,000) thereafter. The Borrower may, at its option, from time to
time repay or prepay part or all of the outstanding principal balance of the
Revolving Loan bearing interest based on the Revolving Note LIBOR Rate without
premium

(iii) 2009 Term Loan. The unpaid balance of the 2009 Term Loan shall bear
interest at a rate of 3.47% per annum. The 2009 Term Loan is a Cost of Funds
Rate Term Loan.

Interest on the Loans shall be computed on the basis of a year consisting of
three hundred sixty (360) days but applied to the actual number of days elapsed.
The Bank’s internal records of applicable interest rates shall be determinative
in the absence of manifest error.

At the option of the Bank, (a) prior to acceleration of the Loans, in the event
that any interest on or principal of any Loan remains unpaid past thirty
(30) days of the date due, and/or (b) upon the occurrence of any other Event of
Default hereunder or upon the acceleration of the Loans, interest (computed and
adjusted in the same manner, and with the same effect, as interest on the Loans
prior to maturity) on the outstanding balance of the Loans shall be payable on
demand at the rate that would otherwise be in effect for such Loans from time to
time as set forth in this Section 4(b) plus an additional three percent (3%) per
annum up to any maximum rate permitted by law, in all cases until paid and
whether before or after the entry of any judgment thereon. In addition, in the
event that the Borrower should fail to make any payment hereunder within ten
(10) days of the date due, the Borrower shall pay the Bank a fee in an amount of
up to five percent (5%) of the amount of such payment, but in no event less than
Fifty Dollars ($50.00), which fee shall be immediately due and payable without
notice or demand.

(c) Payments.

(i) Payments on Construction Loans and Stock Repayment Loans. Interest on any
Variable Rate Term Loan shall be payable, in arrears, on the last day of the
Loan Period applicable thereto, and when such Loan is due (whether by reason of
acceleration or otherwise). Interest on any Prime Rate (as defined below) priced
Loan shall be payable, in arrears, on the last day of each month, and when such
Loan is due (whether by reason of acceleration or otherwise). In addition, the
Borrower shall pay all accrued but unpaid interest on each Construction Period
Construction Loan and/or Short-Term Stock Repayment Loan on the Conversion Date
of such Construction Period Construction Loan or Short-Term Stock Repayment Loan
to a Construction Term Loan or a Stock Repurchase Term Loan, as applicable.

The principal of each Construction Loan and/or Stock Repayment Loan which has
not been converted into a Construction Term Loan or a Stock Repurchase Term
Loan, as applicable, shall be due and payable in full on the Construction Loan
Maturity Date or Stock Repayment Loan Maturity Date, as applicable.

The principal of each Variable Rate Term Loan shall be payable in equal monthly
installments in amounts sufficient to amortize the principal amount of such
Variable Rate Term Loan over the period commencing on the Conversion Date for
such Variable Rate Term Loan and ending on its Term Loan Maturity Date, with
such payments commencing on the first day of the calendar month after the
calendar month which includes the Conversion Date and continuing

 

- 19 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

on the first day of each calendar month thereafter through and including the
Construction Term Loan Maturity Date or Stock Repurchase Term Loan Maturity
Date, as applicable, at which time the outstanding principal balance of such
Variable Rate Term Loan shall be due and payable in full.

With respect to each Cost of Funds Rate Term Loan, on the first day of the
calendar month after the calendar month which includes the Conversion Date for
such Cost of Funds Rate Term Loan and on the first day of each calendar month
thereafter through and including the applicable Construction Term Loan Maturity
Date or Stock Repurchase Term Loan Maturity Date thereof, the Borrower shall
make equal payments of principal and interest in amounts sufficient to amortize
the principal balance of such Cost of Funds Rate Term Loan as of the Conversion
Date over the period commencing on the Conversion Date and extending until the
Construction Term Loan Maturity Date or Stock Repurchase Term Loan Maturity
Date, as applicable, with each such payment being applied first to accrued
interest and then to principal. The outstanding principal balance of and all
interest on each Cost of Funds Rate Term Loan shall be due and payable in full
on its Construction Term Loan Maturity Date or Stock Repurchase Term Loan
Maturity Date, as applicable.

(ii) Revolving Loan Payments. Interest on the Revolving Loan shall be payable,
in arrears, on the first day of each month for advances bearing interest at the
Revolving Note LIBOR Rate, on the last day of the Loan Period applicable thereto
for such portions of the advances that are a LIBOR Rate Loan, and when such
Revolving Loan is due (whether by reason of acceleration or otherwise).

The principal of the Revolving Loan shall be due and payable in full on the
Revolver Commitment Termination Date.

(iii) Payment on 2009 Term Loan. The principal balance of the Term Loan and
interest accrued thereon shall be repaid by the Borrower to the Bank by
consecutive monthly payments in the amount of $89,459.47 each on the twenty
first day of each calendar month, commencing on November 21, 2009, and by a
final payment on the 2009 Term Loan Maturity Date in the amount of the unpaid
principal and interest balance of the 2009 Term Loan. No repayment or prepayment
of the 2009 Term Loan by the Borrower shall be reason for any relending or
additional lending of the 2009 Term Loan to the Borrower.

All payments of principal and interest hereunder shall be made in immediately
available funds to the Bank at such place as may be designated by the Bank to
the Borrower in writing. The Bank is authorized by the Borrower to enter from
time to time the balance of the Loans and all payments and prepayments thereon
on the reverse of the Notes or in the Bank’s regularly maintained data
processing records, and the aggregate unpaid amount of the Loans set forth
thereon or therein shall be presumptive evidence of the amount owing to the Bank
and unpaid thereon. Upon request and payment by the Borrower of a reasonable fee
which compensates the Bank for the cost of issuing the same, the Bank shall
provide the Borrower with a statement showing all payments and prepayments on
the Loans.

(d) Changes in Laws and Circumstances; Illegality. In the event of (A) any
change in the reserve requirements and/or the assessment rates of the FDIC which
are applicable

 

- 20 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

to the Bank in making any or all of the Loans or (B) any change in circumstances
affecting the interbank market, or (C) any adoption of any law or any
governmental or quasi-governmental rules, regulation, policy, guideline or
directive (whether or not having the force of law) or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with interpretation or administration thereof, including, without
limitation, all requests, rules, guidelines or directives in connection with
Dodd-Frank Wall Street Reform and Consumer Protection Act regardless of the date
enacted, adopted or issued, and the result of any such event described in clause
(A), (B), or (C) above is to increase the costs to the Bank of making the Loans,
the Borrower shall promptly pay the Bank any additional amounts, upon demand
accompanied by a reasonably detailed statement as to such additional amounts
(which statement shall be conclusive in the absence of manifest error), which
will reasonably compensate the Bank for such costs.

(i) If by reason of circumstances affecting the interbank market adequate and
reasonable means do not exist in the reasonable judgment of the Bank for
ascertaining the rate of interest for a LIBOR Rate Loan or Cost of Funds Rate
Term Loan at any time, the Bank shall forthwith give notice thereof to the
Borrower. Unless and until such notice has been withdrawn by the Bank, the
Borrower may not thereafter elect to have any portion of the Loans bear interest
at a LIBOR based rate or Cost of Funds-Based Rate, as applicable.

(ii) If any law, rule, regulation, treaty, guideline, order or directive or any
change therein or in the interpretation or application thereof shall make it
unlawful for the Loans to bear interest at a LIBOR based rate or Cost of
Funds-Based Rate, the Bank shall notify the Borrower thereof and no portion of
the Loans may thereafter bear interest at a LIBOR based rate or Cost of
Funds-Based Rate, as applicable. If required by law, any portion of the Loans
then bearing interest at a LIBOR based rate or Cost of Funds-Based Rate, as
applicable, shall cease to bear interest at the LIBOR based rate or Cost of
Funds-Based Rate, as applicable, and shall bear interest based on the Prime
Rate. The “Prime Rate” is the rate announced from time to time by the Bank as
its prime rate. The Prime Rate is determined solely by the Bank pursuant to
market factors and its own operating needs and is not necessarily the Bank’s
best or most favorable rate for corporate, commercial, or other loans.

(e) Prepayments. The Borrower may, at its option, from time to time repay or
prepay part or all of the outstanding principal balance of the Loans bearing
interest based on the Prime Rate or the Revolving Note LIBOR Rate without
premium. The Borrower may, at its option, from time to time repay or prepay part
or all of the outstanding principal balance of any of the Revolving Loans
bearing interest based on the LIBOR Rate, Construction Loans and/or the Stock
Repurchase Loans at the end of a Loan Period without premium.

If any LIBOR Rate Loan (including, without limitation, any advances of Revolving
Loans that Borrower has elected to be a LIBOR Rate Loan) is prepaid prior to the
end of the Loan Period for such loan, whether voluntarily or because prepayment
is required due to such loan’s maturing or accelerating upon default or
otherwise, the Borrower agrees to pay all of the Bank’s costs, expenses, and
Interest Differential (as determined by the Bank) incurred as a result of such
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that the Interest Differential shall not be discounted to its present
value. Any prepayment of a

 

- 21 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

LIBOR Rate Loan shall be in an amount equal to the remaining entire principal
balance of such loan.

There shall be no prepayments of any Cost of Funds Rate Term Loan, provided that
the Bank may consider requests for its consent with respect to prepayment of any
Cost of Funds Rate Term Loan, without incurring an obligation to do so, and the
Borrower acknowledges that in the event that such consent is granted, the
Borrower shall be required to pay the Bank, upon prepayment of all or part of
the principal amount of a Cost of Funds Rate Term Loan before final maturity, a
prepayment indemnity (“Prepayment Fee”) equal to the greater of zero, or that
amount, calculated on any date of prepayment (“Prepayment Date”), which is
derived by subtracting: (a) the principal amount of such Cost of Funds Rate Term
Loan or portion of such Cost of Funds Rate Term Loan to be prepaid from (b) the
Net Present Value of such Cost of Funds Rate Term Loan or portion of such Cost
of Funds Rate Term Loan to be prepaid on such Prepayment Date; provided,
however, that the Prepayment Fee shall not in any event exceed the maximum
prepayment fee permitted by applicable law. Notwithstanding the foregoing, if
prior to the conversion of a Construction Period Construction Loan or a
Short-Term Stock Repurchase Loan to a Cost of Funds Rate Term Loan, the Bank and
the Borrower mutually agree that the Cost of Funds-Based Rate will include a
premium as payment to the Bank for waiver by the Bank of any Prepayment Fee
(determined by the Bank in its sole discretion) over the then applicable Cost of
Funds-Based Rate and such premium is expressly described in the applicable
Promissory Note, then the Borrower may prepay such Cost of Funds Rate Term Loan
without incurring a Prepayment Fee. If the Borrower initially elects less than a
12 year maturity for a Construction Term Loan that is also a Cost of Funds Rate
Term Loan and later the Borrower exercises its option to extend the maturity up
to 12 years from the Construction Conversion Date, if the Borrower did not pay a
premium to the Bank for waiver by the Bank of any Prepayment Fee at the
Construction Conversion Date, then the Borrower will be subject to a Prepayment
Fee at the time the Borrower elects to extend the maturity date of such
Construction Term Loan; provided, however, the Bank shall waive any Prepayment
Fee that would otherwise apply to any Cost of Funds Rate Term Loan issued on or
after September 1, 2007 and prior to October 21, 2010.

“Net Present Value” shall mean the amount which is derived by summing the
present values of each prospective payment of principal and interest which,
without such full or partial prepayment, could otherwise have been received by
the Bank over the remaining contractual life of such Cost of Funds Rate Term
Loan. The individual discount rate used to present value each prospective
payment of interest and/or principal shall be the Money Market Rate at
Prepayment for the maturity matching that of each specific payment of principal
and/or interest.

“Money Market Rate At Prepayment” shall mean that zero-coupon rate, calculated
on the Prepayment Date, and determined solely by the Bank, as the rate at which
the Bank would be able to borrow funds in Money Markets for the prepayment
amount matching the maturity of a specific prospective Cost of Funds Rate Term
Loan payment date, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. A separate Money Market Rate at
Prepayment will be calculated for each prospective interest and/or principal
payment date.

 

- 22 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

In calculating the amount of such Prepayment Fee, the Bank is hereby authorized
by the Borrower to make such assumptions regarding the source of funding,
redeployment of funds, and other related matters, as the Bank may deem
appropriate. If the Borrower fails to pay any Prepayment Fee when due, the
amount of such Prepayment Fee shall thereafter bear interest as a LIBOR Rate
Loan until paid at the default rate specified in this Agreement (computed on the
basis of a 360-day year, actual days elapsed). Any prepayment of principal shall
be accompanied by a payment of interest accrued to date thereon; and said
prepayment shall be applied to the principal installments in the inverse order
of their maturities. All prepayments shall be in an amount of at least $100,000
or, if less, the remaining entire principal balance of the applicable Cost of
Funds Rate Term Loan.

No partial prepayment of any of the Loans shall change any due date or the
amount of any regularly-scheduled installment of principal thereof.

(f) Unused Credit Fee. The Borrower shall pay the Bank an unused credit fee in
an amount equal to one quarter of one percent (.25%) per annum times the daily
average of (a) the unused Total Revolver Commitment Amount plus (b) the unused
Construction Loan Commitment Amount (the “Unused Credit Fee”), which fee shall
be payable quarterly, in arrears, having commenced on the first day of December,
1998, and on the first day of each March, June, September and December
thereafter, and when the Loans are due (whether by reason of acceleration or
otherwise). The Unused Credit Fee shall be computed on the basis of a year
consisting of three hundred sixty (360) days but applied to the actual number of
days elapsed. The unused portion of the Stock Repurchase Loan Commitment Amount
shall not be subject to any unused credit fee.

5. Events of Default. If any of the following events (each, an “Event of
Default”) shall occur, then the Bank may, without further notice or demand,
accelerate the Loans and declare them to be, and thereupon the Loans shall
become, immediately due and payable (except that the Loans shall become
automatically due and payable upon the occurrence of an event described in
Sections 5(j), (k) and (l) below), and, to the extent that (a) the Total
Revolver Commitment Amount, (b) the Construction Loan Commitment Amount, (c) the
Stock Repurchase Loan Commitment Amount and/or (d) any other Loan proceeds have
not yet been used or fully drawn on by the Borrower, terminate any obligation of
the Bank to disburse the balance of same; and the Bank shall have all rights
provided herein or in any of the other Loan Documents or otherwise provided by
law to realize on any collateral or security for the Loans:

(a) The Borrower does not pay the Bank any interest on the Loans within ten
(10) days after the date due, whether by reason of acceleration or otherwise, or
does not pay or repay to the Bank any principal of the Loans or any other
obligation hereunder when due, whether by reason of acceleration or otherwise;
or

(b) The Borrower defaults in the performance or observance of any agreement
contained in Section 2(b), 2(c), 2(d), 2(e), 2(f), 2(g), 2(h) or 2(o) hereof and
such default has not been cured by the Borrower within ten (10) days after the
occurrence thereof, or the Borrower defaults in the performance or observance of
any other agreement contained in Section 2 hereof; or

 

- 23 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(c) There shall have occurred any other violation or breach of any covenant,
agreement or condition contained herein or in any other Loan Document which has
not been cured by the Borrower within thirty (30) days after the earlier to
occur of the date the Borrower has knowledge thereof and the date the Bank gives
the Borrower notice thereof; or

(d) The Borrower does not pay when due or prior to the expiration of the
applicable cure period, if any, any principal or interest on any other
Indebtedness in excess of One Hundred Thousand Dollars ($100,000), or the
Borrower defaults in the performance or observance of any other term or
condition contained in any agreement or instrument under which such Indebtedness
is created, and the holder of such other Indebtedness declares, or may declare,
such Indebtedness due prior to its stated maturity because of the Borrower’s
default thereunder; or

(e) There shall have occurred any violation or breach of any covenant, agreement
or condition contained in any other agreement between the Borrower and the Bank
which has not been cured by the Borrower prior to the expiration of the
applicable cure period, if any; including, without limitation, the Continuing
Reimbursement Agreement; or

(f) The Borrower does not perform its obligations under any agreement material
to its business, and the other party to such agreement declares, or may declare,
such agreement in default; or

(g) Any representation or warranty made herein or in any other Loan Document or
writing furnished in connection with this Agreement shall be false or misleading
in any material respect when made; or

(h) The Borrower is generally not paying its debts as they become due; or

(i) With respect to the plans referred to in Section 1(h) above, or any other
similar plan, a “reportable event” or “prohibited transaction” pursuant to ERISA
has occurred which results in the imposition of material taxes or penalties
against the Borrower or the termination of such plans (or trusts related
thereto), or the Borrower incurs any material liability to the PBGC in
connection with such plans; or

(j) The Borrower makes an assignment of a material part of its assets for the
benefit of creditors; or

(k) The Borrower applies for the appointment of a trustee or receiver for a
material part of its assets or commences any proceedings relating to the
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or other liquidation law of any jurisdiction;
or any such application is filed, or any such proceedings are commenced, against
the Borrower, and the Borrower indicates its approval, consent or acquiescence
thereto; or an order is entered appointing such trustee or receiver, or
adjudicating the Borrower bankrupt or insolvent, or approving the petition in
any such proceedings, and such order remains in effect for sixty (60) days; or

(l) Any order is entered in any proceedings against the Borrower decreeing the
dissolution of the Borrower; or

 

- 24 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(m) Any material part of the Borrower’s operations shall cease, other than
temporary or seasonal cessations which are experienced by other companies in the
same line of business and which would not have a material adverse effect on the
Borrower’s operations or financial condition or its ability to perform its
obligations hereunder; or

(n) Any final non-appealable judgment which, together with other outstanding
judgments against the Borrower, causes the aggregate of such judgments in excess
of confirmed insurance coverage satisfactory to the Bank to exceed Seven Hundred
Fifty Thousand Dollars ($750,000), shall be rendered against the Borrower; or

(o) Any event of default occurs under any other agreement to which the Borrower
and the Bank are parties or under any document or instrument running to the
benefit of the Bank from the Borrower.

The above recitation of Events of Default shall be interpreted in all respects
in favor of the Bank. To the extent any cure-of-default period is provided
above, the Bank may nevertheless, at its option pending completion of such cure,
suspend its obligation to consider further disbursement of the Loans hereunder.

6. General.

(a) Reasonable Actions. The Bank agrees that in taking any action which it is
permitted or empowered to take under this Agreement, it will act reasonably
under what it believes are the facts and circumstances existing at such time.

(b) Delay. No delay, omission or forbearance on the part of the Bank in the
exercise of any power or right shall operate as a waiver thereof, nor shall any
single or partial delay, omission or forbearance in the exercise of any other
power or right. The rights and/or remedies of the Bank herein provided are
cumulative, shall be interpreted in all respects in favor of the Bank and are
not exclusive of any other rights and/or remedies provided by law.

(c) Notice. Except as otherwise expressly provided in this Agreement, any notice
hereunder shall be in writing and shall be deemed to be given when personally
delivered or when sent by certified mail, postage prepaid, and addressed to the
parties at their addresses set forth below:

 

Bank:    U.S. Bank National Association    425 Walnut Street    Cincinnati, Ohio
45202    Attention:    Shawn Masterson       Vice President With a copy to:   
Jeffrey S. Schloemer, Esq.    Taft, Stettinius & Hollister LLP    425 Walnut
Street, Suite 1800    Cincinnati, Ohio 45202

 

- 25 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Borrower:    Frisch’s Restaurants, Inc.    2800 Gilbert Avenue    Cincinnati,
Ohio 45206    Attention:    Mr. Donald H. Walker       Vice President-Finance
With copies to:    Craig F. Maier, President    Frisch’s Restaurants, Inc.   
2800 Gilbert Avenue    Cincinnati, Ohio 45206    and    Donald A. Bodner   
Frisch’s Restaurants, Inc.    2800 Gilbert Avenue    Cincinnati, Ohio 45206

The Borrower or the Bank may, by written notice to the other as provided herein,
designate another address for purposes hereunder.

(d) Expenses; Indemnity. The Borrower shall pay all reasonable out-of-pocket
expenses incurred by the Bank, including the reasonable fees, charges and
disbursements of outside-counsel for the Bank (determined on the basis of such
counsel’s generally applicable rates, which may be higher than the rates such
counsel charges the Bank in certain matters) and/ or the allocated costs of
in-house counsel incurred from time to time by the Bank in entering into and
closing this Agreement and preparing the documentation in connection herewith,
administering the obligations of the Borrower hereunder or under any of the
other Loan Documents, and enforcing the obligations of the Borrower hereunder or
under any of the other Loan Documents, and the Borrower agrees to pay the Bank
upon demand for the same. The Borrower agrees to defend, indemnify and hold the
Bank harmless from any liability, obligation, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) for taxes (other than income
taxes), fees or third party claims which may arise or be related to the
execution, delivery or performance of this Agreement or any of the other Loan
Documents, except in the case of negligence or willful misconduct on the part of
the Bank. The Borrower further agrees to indemnify and hold harmless the Bank
from any loss or expense which the Bank may sustain or incur as a consequence of
default by the Borrower in payment of any principal of or interest on the Loans,
including, without limitation, any such loss or expense arising from interest or
fees payable by the Bank to lenders of funds obtained by it in order to maintain
interest rates on the Cost of Funds Loans.

(e) Survival. All covenants and agreements of the Borrower made herein or
otherwise in connection with the transactions contemplated hereby shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
shall remain in effect so long as any obligations of the Borrower are
outstanding hereunder or under any of the other Loan Documents.

 

- 26 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

(f) Severability. Any provision of this Agreement or any of the other Loan
Documents which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition of
enforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

(g) Law. IMPORTANT: The Loans shall be deemed made in Ohio and this Agreement
and all other Loan Documents, and all of the rights and obligations of the
Borrower and the Bank hereunder and thereunder, shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to the Loans and/or this
Agreement and/or any of the other Loan Documents shall be commenced and
maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (i) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(ii) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of the Loans negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.

(h) Successors. This Agreement shall be binding upon and inure to the benefit of
the Borrower and the Bank and their respective successors and assigns. The
Borrower shall not assign its rights or delegate its duties hereunder without
the prior written consent of the Bank.

(i) Amendment and Restatement. This Agreement amends and restates the Prior Loan
Agreements and amounts outstanding under the Prior Loan Agreements shall not be
deemed cancelled or satisfied, but shall be evidenced by this Agreement instead
of by the Prior Loan Agreements.

(j) Amendment. Except as otherwise expressly provided herein, this Agreement may
not be modified or amended except in writing signed by authorized officers of
the Bank and the Borrower.

[SIGNATURES ON FOLLOWING PAGE]

 

- 27 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly effective as of the date first set
forth above.

 

BANK NATIONAL ASSOCIATION     FRISCH’S RESTAURANTS, INC. By:       /s/ Shawn
Masterson     By:       /s/ Donald H. Walker         Shawn Masterson      
      Donald H. Walker         Vice President             Vice President-Finance

 

- 28 -



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

LIST OF EXHIBITS

 

A-

   Financial Information and Reports

B-

   Actions

C-

   Permitted Liens

D-

   Financial Covenants

E-

   Permitted Indebtedness

F-

   Construction Period Construction Note

G-1-

   Form of Term Note (Cost of Funds Rate Term Loan)

G-2-

   Form of Term Note (Variable Rate Term Loan)

H-

   Revolving Note

I-

   Short-Term Stock Repurchase Note

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT A

FINANCIAL INFORMATION AND REPORTS

 

1. Annual Report for the year ended June 1, 2010.

 

2. Projections for the Borrower for the year ending June, 2011.

 

A-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT B

ACTIONS

Intentionally Deleted

 

B-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT C

PERMITTED LIENS

All obligations of the Borrower incurred in connection with any existing or
future lease transactions capitalized or required to be capitalized on the
Borrower’s books.

 

C-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT D

FINANCIAL COVENANTS

The Borrower agrees that it shall:

(a) Ratio of Senior Bank Debt to Adjusted EBITDA. Not permit the ratio of the
Borrower’s Senior Bank Debt to Adjusted EBITDA to exceed 2.00 to 1.0 at any
time.

“Senior Bank Debt” for purposes hereof shall mean the sum of all of the
Borrower’s indebtedness for borrowed money that in accordance with generally
accepted accounting principles would be considered as a liability, and all
obligations of the Borrower incurred in connection with any existing or future
lease transactions capitalized or required to be capitalized on the Borrower’s
books.

“Adjusted EBITDA” for purposes hereof shall mean the Borrower’s consolidated
gross (before interest, taxes, depreciation and amortization) earnings; plus
losses on disposition of assets (net of abandonment losses); less gains on
disposition of assets, net of abandonment losses; plus net cash proceeds from
the disposition of property; less cash and non-cash unusual gains; plus cash and
non-cash unusual losses, all calculated in accordance with generally accepted
accounting principals and consistently applied in accordance with past practices
on a rolling four (4) quarter basis.

(b) Cash Flow Coverage Ratio. Not permit the ratio of (i) the Borrower’s
Adjusted EBITDA plus operating lease payments less maintenance capital
expenditures equal to (50%) of depreciation less cash dividends to the
Borrower’s shareholders less cash income taxes paid, to (ii) the sum of the
Borrower’s scheduled principal payments on long term debt and capital lease
obligations (excluding Revolving Loan principal payments) plus interest expense
plus operating lease payments (in each case for the same period that the
Borrower’s Adjusted EBITDA is measured), calculated in accordance with generally
accepted accounting principles consistently applied in accordance with past
practices on a rolling four (4) quarter basis, to be less than 1.10 to 1.0,
measured quarterly on a rolling twelve month basis.

 

D-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT E

PERMITTED INDEBTEDNESS

 

            Balance
October 21,
2010  

Indebtedness to US Bank NA

     

2009 Term Loan

      $ 3,052,021   

Revolving Loan (up to $5,000,000 may be borrowed)

      $ 0         0      

Stock Repurchase Loan Credit Facility:

     

Interest Only Period

   $ 0      

Term Loans

   $ 0                  

(up to $10,000,000 more may be borrowed)

      $ 0   

Construction Loan Credit Facility

     

Construction Phase

   $ 3,000,000      

Term Loans

   $ 23,559,270                  

(up to $15,000,000 more may be borrowed)

      $ 26,559,270                      $ 29,611,291               

Capitalized Leases             All obligations of the Borrower incurred in
connection with any existing or future lease transactions capitalized or
required to be capitalized on the Borrower’s books    

Contingent liability as assignor/guarantor of the following leases:

  

     

Location

                 Assignee      Remaining
Lease Term  

Covington, KY (Riverview Hotel)

(renewal options aggregating 50 years)

  

  

    
  $48,072
per year   
       
  Remington Hotel
Corporation   
        04/30/2020   

Lease liability for closed restaurants & other non-operating property (lease not
presently assigned)

  

     Location             Remaining Lease
Term      Rent Per
Month        None            

 

E-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT F

TENTH AMENDED AND RESTATED PROMISSORY NOTE

 

$106,500,000  

Cincinnati, Ohio

October 21, 2010

FRISCH’S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before April 15, 2012, the principal sum of One Hundred Six Million Five Hundred
Thousand Dollars ($106,500,000), or such portion thereof as may be outstanding
from time to time, together with interest thereon as hereinafter provided.

This is the Construction Note referred to in, was executed and delivered
pursuant to, and evidences indebtedness of the Borrower incurred under, that
certain Amended and Restated Loan Agreement dated as of October 21, 2010 between
the Borrower and the Bank, as the same has been and/or may be amended, restated,
supplemented, renewed, or otherwise modified and in effect from time to time
(the “Loan Agreement”), to which reference is hereby made for a statement of the
terms and conditions under which the Construction Loans evidenced hereby were
made and are to be repaid and for a statement of the Bank’s remedies upon the
occurrence of an Event of Default. Capitalized terms used herein, but not
otherwise specifically defined, shall have the meanings ascribed to such terms
in the Loan Agreement.

As of October 21, 2010, as a result of the prior draws by the Borrower under the
Loans and prior conversions of Construction Loans to Term Loans, of the maximum
One Hundred Six Million Five Hundred Thousand Dollar ($106,500,000) Construction
Loan facility, (i) Ninety One Million Five Hundred Thousand Dollars
($91,500,000) has been drawn by the Borrower under the Construction Loans and
already been converted to Term Loans or currently remains outstanding as
Construction Loans and (ii) a maximum of Fifteen Million Dollars ($15,000,000)
still remains available to be drawn by the Borrower under the Construction
Loans.

The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Construction Loans as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.

Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever

 

F-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

shall interest charged hereunder, however such interest may be characterized or
computed, exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such a court determines that the Bank has received interest
hereunder in excess of the highest rate applicable hereto, such excess shall be
applied in accordance with the terms of the Loan Agreement.

The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.

The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.

The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys’ fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.

IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.

This Note amends and restates the Ninth Amended and Restated Promissory Note
dated as of October 21, 2009 given by the Borrower to the Bank, and evidences
all amounts outstanding as of the date hereof under said Ninth Amended and
Restated Promissory Note.

[remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

FRISCH’S RESTAURANTS, INC. By:                           
                                                                       Donald H.
Walker, Vice President Finance Address:   2800 Gilbert Avenue   Cincinnati, Ohio
45206

 

F-3



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT G-1

COST OF FUNDS RATE TERM LOAN

PROMISSORY NOTE

 

$

    Cincinnati, Ohio                              1,             

FRISCH’S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before                          1,             (the “Maturity Date”), the
principal sum of             Dollars ($            ), together with interest
thereon as hereinafter provided.

This Note is a “Term Note” as described in and evidences a “Cost of Funds Rate
Term Loan” made under that certain Amended and Restated Loan Agreement dated as
of October 21, 2010 between the Borrower and the Bank, as the same has been
and/or may be amended, restated, supplemented, renewed, or otherwise modified
and in effect from time to time (the “Loan Agreement”), and is subject to the
terms and conditions thereof, including, without limitation, the terms thereof
providing for acceleration of maturity of such Cost of Funds Rate Term Loan. If
any term or condition of this Note conflicts with the express terms or
conditions of the Loan Agreement, the terms and conditions of the Loan Agreement
shall control. Terms used herein shall have the same meanings as in the Loan
Agreement.

The outstanding principal balance of this Note shall bear interest at a per
annum rate equal to              percent (            %). Interest on this Note
shall be computed on the basis of a year consisting of three hundred sixty
(360) days but applied to the actual number of days elapsed.

The Borrower shall make monthly payments of principal and interest on this Note
in the amount of              Dollars ($            ), with each such payment
being applied first to accrued interest and then to principal, commencing on the
first day of                         ,             and on the first day of each
month thereafter through and including the Maturity Date, at which time the
outstanding principal balance of and all interest on this Note shall be due and
payable in full.

At the option of the Bank, (a) prior to acceleration of this Note, in the event
that any interest on or principal of this Note remains unpaid past thirty
(30) days of the date due, and/or (b) upon the occurrence of any other Event of
Default under the Loan Agreement or upon the acceleration of this Note, interest
(computed and adjusted in the same manner, and with the same effect, as interest
on this Note prior to maturity) on the outstanding balance of this Note shall be
payable on demand at the rate that would otherwise be in effect for such Loans
from time to time as set forth in the Loan Agreement plus an additional three
percent (3%) per annum up to any maximum rate permitted by law, in all cases
until paid and whether before or after the

 

G-1-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

entry of any judgment thereon. In addition, in the event that the Borrower
should fail to make any payment hereunder within ten (10) days of the date due,
the Borrower shall pay the Bank a fee in an amount of up to five percent (5%) of
the amount of such payment, but in no event less than Fifty Dollars ($50.00),
which fee shall be immediately due and payable without notice or demand.

All payments of principal and interest hereunder shall be made in immediately
available funds to the Bank at 425 Walnut Street, Location 9150, Cincinnati,
Ohio 45202, or at such other place as may be designated by the Bank to the
Borrower in writing. The Bank is authorized by the Borrower to enter from time
to time the balance of this Note and all payments and prepayments thereon on the
reverse of this Note or in the Bank’s regularly maintained data processing
records, and the aggregate unpaid amount set forth thereon or therein shall be
presumptive evidence of the amount owing to the Bank and unpaid on this Note.

[This Note may not be prepaid in whole or in part except upon (i) written notice
to the Bank not less than thirty (30) days prior to the date of prepayment
(which notice shall specify the date and amount of prepayment), (ii) the Bank
granting its consent to such prepayment, which consent the Bank may grant or
withhold in its sole discretion, (iii) payment to the Bank of a “Prepayment Fee”
and other amounts as specified in and calculated in accordance with the terms of
the Loan Agreement, and (iv) compliance with the other terms and conditions of
the Loan Agreement.

The per annum rate of this Note includes a premium of             % over the
otherwise applicable Cost of Funds-Based Rate so that the Borrower may prepay
this Note in whole or in part at any time without incurring a “Prepayment Fee”
as specified in and calculated in accordance with the terms of the Loan
Agreement.]

IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.

 

G-1-2



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

 

FRISCH’S RESTAURANTS, INC. By:     Title:    

Address:

 

        2800 Gilbert Avenue

        Cincinnati, Ohio 45206

 

G-1-3



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT G-2

VARIABLE RATE TERM LOAN

PROMISSORY NOTE

 

$

    Cincinnati, Ohio                              1,             

FRISCH’S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before                          1,              (the “Maturity Date”), the
principal sum of              Dollars ($            ), together with interest
thereon as hereinafter provided.

This is a Term Note referred to in, was executed and delivered pursuant to, and
evidences a Variable Rate Term Loan made under, that certain Amended and
Restated Loan Agreement dated as of October 21, 2010 between the Borrower and
the Bank, as the same has been and/or may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the “Loan
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the Variable Rate Term Loan evidenced hereby was made and
is to be repaid and for a statement of the Bank’s remedies upon the occurrence
of an Event of Default. Capitalized terms used herein, but not otherwise
specifically defined, shall have the meanings ascribed to such terms in the Loan
Agreement.

The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to a Variable Rate Term Loan as determined
in accordance with the Loan Agreement; provided, however, that upon the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay interest on the outstanding principal balance of this Note at the rate of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.

Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement for a Variable Rate Term Loan. From and after the date when
the principal balance hereof becomes due and payable, whether by acceleration or
otherwise, interest hereon shall be payable on demand. In no contingency or
event whatsoever shall interest charged hereunder, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Bank has
received interest hereunder in excess of the highest rate applicable hereto,
such excess shall be applied in accordance with the terms of the Loan Agreement.

 

G-2-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

The principal of this Note shall be payable in                         
(            ) installments of              Dollars ($            ) each,
commencing on the first day of                         ,              and on the
first day of each month thereafter through and including the Maturity Date, at
which time the outstanding principal balance of this Note shall be due and
payable in full.

The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.

The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.

The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys’ fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.

IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

 

FRISCH’S RESTAURANTS, INC. By:     Title:    

Address:

 

        2800 Gilbert Avenue

        Cincinnati, Ohio 45206

 

G-2-2



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT H

NINETEENTH AMENDED AND RESTATED

REVOLVING CREDIT PROMISSORY NOTE

 

$5,000,000.00

Cincinnati, Ohio

October 21, 2010

FRISCH’S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before April 15, 2012, the principal sum of FIVE MILLION DOLLARS ($5,000,000),
or such portion thereof as may be outstanding from time to time, together with
interest thereon as hereinafter provided.

This is the Revolving Note referred to in, was executed and delivered pursuant
to, and evidences indebtedness of the Borrower incurred under, that certain
Amended and Restated Loan Agreement dated as of October 21, 2010 between the
Borrower and the Bank, as the same may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the “Loan
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the Revolving Loan evidenced hereby was made and is to be
repaid and for a statement of the Bank’s remedies upon the occurrence of an
Event of Default. Capitalized terms used herein, but not otherwise specifically
defined, shall have the meanings ascribed to such terms in the Loan Agreement.

The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Revolving Loan as determined in
accordance with the Loan Agreement; provided, however, that upon the occurrence
and during the continuance of an Event of Default, the Borrower shall pay
interest on the outstanding principal balance of this Revolving Note at the rate
of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.

Interest on this Revolving Note shall be payable, at the times and from the
dates specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.

The indebtedness evidenced by this Revolving Note is secured pursuant to the
terms of the Loan Documents.

 

H-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.

The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys’ fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.

IMPORTANT: This Revolving Note shall be deemed made in Ohio and shall in all
respects be governed by and construed in accordance with the laws of the State
of Ohio, including all matters of construction, validity and performance.
Without limitation on the ability of the Bank to initiate and prosecute any
action or proceeding in any applicable jurisdiction related to loan repayment,
the Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Revolving Note shall be
commenced and maintained exclusively in the District Court of the United States
for the Southern District of Ohio, or any other court of applicable jurisdiction
located in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons
and complaint commencing an action or proceeding in any such Ohio courts by or
on behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Revolving Note negotiated with the Borrower
are, in part, related to the aforesaid provisions on jurisdiction, which the
Bank deems a vital part of this loan arrangement.

This Note amends and restates the Eighteenth Amended and Restated Revolving
Credit Promissory Note dated as of October 21, 2009 given by the Borrower to the
Bank, and evidences all amounts outstanding as of the date hereof under said
Eighteenth Amended and Restated Revolving Credit Promissory Note.

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

FRISCH’S RESTAURANTS, INC. By:      

Donald H. Walker, Vice President Finance  

Address:  2800 Gilbert Avenue

Cincinnati, Ohio 45206

 

H-2



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

EXHIBIT I

PROMISSORY NOTE

 

$10,000,000

Cincinnati, Ohio

October 21, 2010

FRISCH’S RESTAURANTS, INC., an Ohio corporation (the “Borrower”), for value
received, hereby promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association formerly known as Firstar Bank, N.A. and Star
Bank, National Association (the “Bank”), or it successors or assigns, on or
before April 15, 2012, the principal sum of Ten Million Dollars ($10,000,000),
or such portion thereof as may be outstanding from time to time, together with
interest thereon as hereinafter provided.

This is the Stock Repurchase Note referred to in, was executed and delivered
pursuant to, and evidences indebtedness of the Borrower incurred under, that
certain Amended and Restated Loan Agreement dated as of October 21, 2010 between
the Borrower and the Bank, as the same may be amended, restated, supplemented,
renewed, or otherwise modified and in effect from time to time (the “Loan
Agreement”), to which reference is hereby made for a statement of the terms and
conditions under which the Stock Repurchase Loans evidenced hereby were made and
are to be repaid and for a statement of the Bank’s remedies upon the occurrence
of an Event of Default. Capitalized terms used herein, but not otherwise
specifically defined, shall have the meanings ascribed to such terms in the Loan
Agreement.

The Borrower further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full at the rate
or rates from time to time applicable to the Stock Repurchase Loans as
determined in accordance with the Loan Agreement; provided, however, that upon
the occurrence and during the continuance of an Event of Default, the Borrower
shall pay interest on the outstanding principal balance of this Note at the rate
of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Loan Agreement.

Interest on this Note shall be payable, at the times and from the dates
specified in the Loan Agreement, on the date of any prepayment hereof, at
maturity, whether due by acceleration or otherwise, and as otherwise provided in
the Loan Agreement. From and after the date when the principal balance hereof
becomes due and payable, whether by acceleration or otherwise, interest hereon
shall be payable on demand. In no contingency or event whatsoever shall interest
charged hereunder, however such interest may be characterized or computed,
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Bank has received interest hereunder
in excess of the highest rate applicable hereto, such excess shall be applied in
accordance with the terms of the Loan Agreement.

The indebtedness evidenced by this Note is secured pursuant to the terms of the
Loan Documents.

 

I-1



--------------------------------------------------------------------------------

 

Exhibit 10.1

 

The Borrower hereby waives demand, presentment, and protest and notice of
demand, presentment, protest, and nonpayment.

The Borrower further agrees, subject only to any limitation imposed by
applicable law, to pay all expenses, including attorneys’ fees and legal
expenses, incurred by the Bank in endeavoring to collect any amounts payable
hereunder which are not paid when due, whether by acceleration or otherwise.

IMPORTANT: This Note shall be deemed made in Ohio and shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio,
including all matters of construction, validity and performance. Without
limitation on the ability of the Bank to initiate and prosecute any action or
proceeding in any applicable jurisdiction related to loan repayment, the
Borrower and the Bank agree that any action or proceeding commenced by or on
behalf of the parties arising out of or relating to this Note shall be commenced
and maintained exclusively in the District Court of the United States for the
Southern District of Ohio, or any other court of applicable jurisdiction located
in Cincinnati, Ohio. The Borrower and the Bank also agree that a summons and
complaint commencing an action or proceeding in any such Ohio courts by or on
behalf of such parties shall be properly served and shall confer personal
jurisdiction on a party to which said party consents, if (a) served personally
or by certified mail to the other party at any of its addresses noted herein, or
(b) as otherwise provided under the laws of the State of Ohio. The interest
rates and all other terms of this Note negotiated with the Borrower are, in
part, related to the aforesaid provisions on jurisdiction, which the Bank deems
a vital part of this loan arrangement.

Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.

 

FRISCH’S RESTAURANTS, INC. By:      

Donald H. Walker, Vice President Finance  

Address:  2800 Gilbert Avenue

Cincinnati, Ohio 45206

 

I-2